DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 6 and 9-11 are objected to because of the following informalities: 
Regarding claim 6, it is recommended to amend the claim in lines 2-3 to recite “…and is configured to wrap around one side of an outer circumferential surface” to 
Further regarding claim 6, it is similarly recommended to amend line 5 to recite “…and is configured to wrap the outer circumferential surface…”  to clarify that the limitation is drawn to a functional aspect of the fixing support and not requiring the outer circumferential surface of the hanger.
Regarding claim 9, the preamble of the claim should be amended to recite “apparatus of claim 8” to correct for grammar.
Regarding claim 10, it is recommended to amend the claim to recite “…a coupling terminal configured to be in contact…” in line 6 and “the main body is configured to be inserted…” in line 7 to clarify the limitations as functional aspects of the apparatus.
Further regarding claim 10, there appears to be a typographical error in “is further included” at the end of claim 10 because the limitation appears to be referred to the main body; however, the main body is already recited in claim 1.
Regarding claim 11, the preamble of the claim should be amended to recite “apparatus of claim 8” to correct for grammar.
Further regarding claim 11, the limitation “a Wi-Fi wireless communication method” appears redundant.  It is recommended to amend the claim to be directed to “a wireless communication method”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a dropper attachment part” in claim 1. The examiner notes that this limitation will be interpreted to mean an inlet groove recessed a predetermined depth from the front surface of the main body, and functional equivalents thereof, as set forth on pg. 8, lines 16-19.
“a fixing unit” in claim 1. The examiner notes that this limitation will be interpreted to mean a fixing support, a rotating support, and an elastic member, and functional equivalents thereof, as set forth on pg. 7, lines 13-16.
“an elastic member” in claim 6.  The examiner notes that this limitation will be interpreted to mean a torsion spring, and functional equivalents thereof, as set forth on pg. 8, lines 4-7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim is directed towards a “friction pad is formed on a contact portion in contact with the outer circumferential surface of the hanger”.  Since the claim does not disclose to which structure the “contact portion” refers, it is unclear if the friction pad is part of the fixing and/or rotating support or if the contact portion is a part of the hanger, so that it would be a functional aspect of the claim due to the “configured to detachably fix” limitation in claim 1.  For examination purposes, the contact portion is considered to be part of either the fixing support or rotating support so that it is positively recited in the claim.
Claim 10 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a form of near-range wireless technology and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (US 6491659) in view of Buresh (US 9657893).
Regarding claim 1, Miyamoto discloses a Ringer's solution monitoring apparatus (fig. 1 and 1:41-44 disclose a device which is configured to monitor intravenous fluids, indicating that it is functionally capable of monitoring Ringer's solution) comprising:
 a main body (case 1 in fig. 1);
a dropper attachment part (the examiner notes that this limitation is being interpreted to mean an inlet groove recessed from the front surface, as set forth above; wide portion 3a is shown to be an inlet grooved recessed from a front surface of the main body and is disclosed in 3:7-9 as holding the drip monitoring balloon 2) which is provided on the main body (fig. 1 shows wide portion 3a as an integral part of case 1) and to which a dropper is attached (drip monitoring balloon 2 in fig. 1);
a Ringer's solution detector (light emitter 16 and light detector 17 in fig. 3) configured to detect a Ringer's solution falling in the dropper attached to the dropper attachment part (4:18-24);
Miyamoto further appears to teach some type of fixing unit (clip 29 in fig. 1) which would appear to be configured to detachably fix the apparatus to a hanger on which a Ringer’s solution container is hung (stand 28 in fig. 1); however, Miyamoto does not explicitly teach or disclose the fixing unit as being interpreted above nor does Miyamoto explicitly teach or disclose the fixing unit being detachable to the hanger.
Buresh teaches a similar apparatus (patient monitoring pod 105 in fig. 1) which is attachable to a hanger which is capable of hanging a Ringer’s solution container (1:45-49 discloses the apparatus being configured to attach to a pole).  Buresh further teaches that the apparatus comprises a fixing unit (the examiner notes that this limitation is being interpreted to mean a fixing support, a rotating support and an elastic member, as discussed above; fig. 14 shows the clip assembly 100 comprising a base portion 125, lever arm 130, and torsion spring 175, which are equated to the fixing support, rotating support, and elastic member, respectively).   Buresh further teaches this fixing unit is configured to detachably fix the main body of the apparatus to the hanger (6:51-54 discloses that the clamp 135 in fig. 14 can be opened, indicating that the fixing unit can be detached from a hanger).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of Miyamoto to include the fixing unit of Buresh (i.e. clip assembly 100) since Buresh teaches that these units provide long-term and short-term attachment of an apparatus  and would enable a different apparatus to connected to the fixing unit, as needed (4:26-30).
Regarding claim 2, in the modified apparatus of Miyamoto, Miyamoto discloses the main body has a predetermined inner space therein (see below; the space designated below which contains electronics); and 
the Ringer's solution detector is attached into the main body (fig. 3 shows light emitter and detector 16 and 17 as being attached to wide portion 3a of the main body).

    PNG
    media_image1.png
    350
    360
    media_image1.png
    Greyscale

Regarding claim 3, in the modified apparatus of Miyamoto, Miyamoto discloses the dropper attachment part includes an inlet groove formed to be recessed a predetermined depth in an inward direction such that the dropper is inserted into one side of an external surface of the main body (wide portion 3a of the channel in 3:7-9; see below); 

    PNG
    media_image2.png
    366
    309
    media_image2.png
    Greyscale

the Ringer's solution detector includes an optical sensor configured to determine whether the Ringer's solution is falling in the dropper using light (CPU 20 in fig. 3 is disclosed in 5:11-28 to monitor output signals of light detector 17 and determines when the IV fluid stops flowing based on the lack of drops using light); and 
a light emitter (LED 16 in fig. 3) and a light receiver (light detector 17 in fig. 3) are formed in a surface of the inlet groove to emit light toward the dropper which has entered the inlet groove and to receive light (fig. 3 shows the emitter/receiver formed on an inner surface of the inlet groove 3a).
	Regarding claim 6, in the modified apparatus of Miyamoto, Buresh discloses the fixing unit includes: a fixing support (base portion 125 in fig. 1) which is formed at one side of a rear surface of the main body (fig. 1 and below shows the fixing support 125 on a rear surface of the patient pod 105 through connection mount block 110 of the rear surface) and wraps around one side of an outer circumferential surface of the hanger (the examiner notes that this is considered a functional limitation and not requiring the hanger due to the "configured to detachably fix" limitation in claim 1; fig. 14 and below shows that the viscoelastic gripping surface, which is part of the fixing support, is curved so that it is functionally capable of wrapping around a portion of the outer surface of the hanger);

    PNG
    media_image3.png
    335
    547
    media_image3.png
    Greyscale

a rotating support (clamp 135 in fig. 1) which is formed to be rotatable on the rear surface of the main body (fig. 1 and 9 shows that the rotating support 135 would be rotatable relative to the main body due to torsion spring 175 and is positioned on the rear surface due to its connection with base 125 on the rear surface of the main body) and wraps the outer circumferential surface of the hanger with the fixing support (the examiner notes that this is considered a functional limitation and not requiring the hanger due to the "configured to detachable fix" limitation in claim 1; fig. 14 shows that the rotating support 135 has a curvature so that it would be functionally capable of wrapping around a portion of the outer circumference of the hanger so that both the rotating support and corresponding curved surface of the fixing support wrap around the outer circumference);
and an elastic member (the examiner notes that this limitation is interpreted to mean a torsion spring as discussed above; torsion spring 175 in fig. 14) which elastically biases the rotating support in a direction in which the hanger is pressed such that a state in which the main body is fixed to the hanger is maintained by maintaining a state in which the fixing support and the rotating support press the outer circumferential surface of the hanger (7:52-56 discloses that the torsion spring biases the rotating support 135 toward the fixing support 125 so that the attached medical device 105 would be held in position on the hanger due to the compression applied to the outer circumference of the hanger by the rotating support).
Regarding claim 7, in the modified apparatus of Miyamoto, Buresh discloses the fixing support and the rotating support are allowed to wrap around the hanger regardless of an external diameter of the hanger because the rotating support rotates (fig. 14 shows that the rotating support 135 is capable of opening a variable amount due to the rotation when force is applied to lever 130 to accommodate different external diameters of hangars; the examiner notes that this interpretation appears consistent with Applicant's invention in fig. 7 which shows a stationary fixing support 141 and a rotating support 142 which can open a variable amount due to pressure applied to the lever);
and a friction pad (pad 170 in fig. 15) is formed on a contact portion in contact with the outer circumferential surface of the hanger so as to increase a frictional force (the examiner notes that this limitation is considered a functional limitation due to the "configured to detachably fix" limitation in claim 1 and not positively reciting the hanger; fig. 15 and below shows a viscoelastic gripping surface formed on an inner surface of clamp 135 and 6:66-7:3 discloses that the grip of the device onto the pole is maintained due to the pad 170, indicating that the pad would be in contact with the pole).

    PNG
    media_image4.png
    228
    414
    media_image4.png
    Greyscale

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Buresh, as applied to claims 1-3 above, and further in view of Hirata (US 10806857).
Regarding claim 4, modified Miyamoto teaches all of the claimed limitations set forth in claims 1-3, as discussed above, but does not teach or disclose the dropper attachment part further includes a dropper pressing part configured to press a surface of the dropper which has entered the inlet groove and to maintain a state in which the dropper has entered the inlet groove; and the dropper pressing part includes an inlet opening formed in a direction corresponding to an opening of the inlet groove such that the dropper enters and is formed such that both ends of the dropper pressing part are opened outwardly along an external diameter of the dropper and are elastically deformable.
Hirata teaches a substantially similar apparatus (fluid control device 1) for holding a dropper (drip chamber 100 in fig. 1).  Hirata teaches that the apparatus comprises a dropper attachment part which comprises a dropper pressing part (drip chamber gripper 51F in fig. 7) configured to press a surface of the dropper (fig. 7 shows the gripper 51F gripping half of the circumference of the dropper 100) which has entered the inlet groove (see below) and to maintain a state in which the dropper has entered the inlet groove (12:22-27 discloses that the leaf spring holds the dropper in place); and the dropper pressing part includes an inlet opening formed in a direction corresponding to an opening of the inlet groove (see below; fig. 7 and below shows inlet opening opened towards the same direction as the opening of the inlet groove ) such that the dropper enters and is formed such that both ends of the dropper pressing part are opened outwardly along an external diameter of the dropper and are elastically deformable (12:19-27 discloses that the dropper pressing part is a leaf spring, indicating that it would be elastically deformable, and that it is made to have a smaller diameter than that of the dropper so that the ends would open outwardly along the external diameter of the dropper to accommodate the dropper).

    PNG
    media_image5.png
    259
    370
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the dropper attachment part to have a dropper pressing part configured to press a surface of the dropper which has entered the inlet groove and to maintain a state in which the dropper has entered the inlet groove; and the dropper pressing part includes an inlet opening formed in a direction corresponding to an opening of the inlet groove such that the dropper enters and is formed such that both ends of the dropper pressing part are opened outwardly along an external diameter of the dropper and are elastically deformable, as taught by Hirata.  Hirata teaches that this feature provides a mechanism for holding the dropper in place and allowing the dropper to be detachably attached in place (12:22-27).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Buresh and in further view of Hirata, as applied to claims 1-4 above, and further in view of Kolko (WO 2017180924).
Regarding claim 5, modified Miyamoto teaches all of the claimed limitations set forth in claims 1-4, as discussed above, but does not teach or disclose the dropper pressing part includes a plurality of dropper pressing parts formed to be vertically spaced apart from each other in the inlet groove.
Kolko teaches a similar apparatus (flow rate monitoring device 100 in fig. 1A) for monitoring drip rate of a dropper (drip chamber 192 in fig. 1).  Kolko further teaches that the apparatus can have a singular dropper pressing part (“textured material” in paragraph 128 and in fig. 7) and that the dropper pressing part can, instead, be a plurality of dropper pressing parts formed to be vertically spaced apart from each other in the inlet groove (see below; textured material 868 in fig. 8A/B).  

    PNG
    media_image6.png
    392
    405
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the dropper pressing part of modified Miyamoto to include two dropper pressing parts which are vertically spaced from each other as a known alternative to a singular pressing part as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As taught by Kolko, providing a plurality of pressing parts vertically spaced provides the known and expected result of gripping the drip chamber (paragraph 130).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Buresh, as applied to claim 1 above, and further in view of Kolko.
Regarding claim 8, Miyamoto teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose a communication module which transmits detected information detected by the Ringer's solution detector; and a managing module which is installed in a terminal of a user and receives and displays the detected information transmitted from the communication module through the terminal of the user.
As discussed previously, Kolko teaches a substantially similar apparatus (flow rate monitoring device 900 in fig. 13) configured to measure flow rate through a dropper (paragraph 38 discloses determining rate of drops falling in a drip chamber) which comprises a communication module which transmits detected information detected by the flow rate sensor (transceiver 425 in fig. 16; paragraph 158 discloses the transceiver sends and receives data from the sensor body to a remote computer via communication channels).  Kolko further teaches a managing module (“software running on a smartphone” in paragraph 141) which is installed in a terminal of a user (the examiner notes that this is being interpreted to mean a smartphone or PC; paragraph 141 discloses monitoring device 920 in fig. 16 may be a smartphone or PC) and receives and displays the detected information transmitted from the communication module through the terminal of the user (paragraph 94 discloses real-time monitoring of the IV drips, indicating that the information would be displayed to the user).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of modified Miyamoto to include a communication module which transmits detected information detected by the Ringer's solution detector; and a managing module which is installed in a terminal of a user and receives and displays the detected information transmitted from the communication module through the terminal of the user, as taught by Kolko, since Kolko teaches that this feature enables health care provides to remotely monitor patients (paragraph 94).
Regarding claim 9, in the modified apparatus of Miyamoto, Kolko discloses any one wireless communication method among Bluetooth, Bluetooth beacon, and Wi-Fi is applied to the communication module (paragraph 142 discloses Bluetooth and Wi-Fi).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Buresh, as applied to claim 1, and further in view of Amon (US 20180028745).
Regarding claim 10, modified Miyamoto teaches all of the claimed limitations set forth in claim 1, as discussed above.  Miyamoto further discloses a battery configured to supply power for driving the Ringer's solution detector is installed in the main body (battery 22 in fig. 3 is shown to be electrically connected to the detector via the CPU 20); a charging terminal is provided on a side surface of the main body to charge the battery (DC jack 32 in fig. 1 is disclosed in 4:30-36 as receiving current from an AC adaptor to charge the battery 22).  
However, modified Miyamoto does not teach or disclose a cradle in which a coupling terminal in contact with the charging terminal of the main body is provided and the main body is inserted thereinto to charge the battery is further included.
Amon teaches an apparatus for interfacing with an IV pole (infusion device 1 in fig. 1) which comprises a main body (housing 10 in fig. 1) and a rechargeable battery (battery device 182 in fig. 5; paragraph 60).  Amon further teaches the apparatus also comprises a cradle (docking station 6 in fig. 10) in which a coupling terminal in contact with a charging terminal of the main body is provided (paragraph 67 discloses that the docking station has connectors to contact connectors of the infusion device) and the main body is inserted thereinto to charge the battery is further included (fig. 6; paragraph 67).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the apparatus of modified Miyamoto to include a cradle in which a coupling terminal in contact with the charging terminal of the main body is provided, as taught by Amon.  Amon teaches that this configuration provides an equivalent means of recharging the on-board battery of the apparatus and can be configured to provide data transmission to an external communication network (paragraph 67) so that a care provider can monitor therapy.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Buresh and in further view of Kolko, as applied to claims 1 and 8 above, and further in view of Whittaker (US 20080025287).
Regarding claim 11, modified Miyamoto teaches all of the claimed limitations set froth in claims 1 and 8, as discussed above.  In the modified apparatus of Miyamoto, Kolko discloses a Wi-Fi wireless communication method is applied to the communication module (paragraph 142).  However, modified Miyamoto does not teach or disclose the communication module is formed such that an access point (AP) list within a moving range in which the main body moves is stored in the communication module, and even when the main body moves and is disconnected from a currently connected AP, the main body is connected to a new AP in the stored AP list.
Whittaker is directed to a method of synchronization between wireless devices. For example, a communication module (STA in fig. 1) can be wirelessly connected to at least one AP (paragraph 5 and fig. 1).  Whittaker further teaches the communication module is formed such that an access point (AP) list within a moving range in which the main body moves is stored in the communication module (paragraph 11 discloses the STA performs a “site survey” which provides a list of neighboring APs), and even when the main body moves and is disconnected from a currently connected AP, the main body is connected to a new AP in the stored AP list (paragraph 11 discloses that STAs decide if a better signal can be obtained from a new AP and, if so, performs a handoff so that the STA releases connection from the old AP and connects to the new AP).  Whittaker further teaches that this process is especially beneficial in a hospital setting when a patient is being transported from one wing of the hospital to another (paragraph 12).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the communication module of modified Miyamoto to be formed such that an access point (AP) list within a moving range in which the main body moves is stored in the communication module, and even when the main body moves and is disconnected from a currently connected AP, the main body is connected to a new AP in the stored AP list, as taught by Whittaker, since Whittaker teaches that this synchronization process is necessary to prevent a loss of connection which could lead to the information of the apparatus not being monitored (paragraph 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783